Mr. Justice Wolf
delivered the opinion of the Court.
In a suit concerning agricultural advances, delivery of tobacco and incidental matters, the plaintiff alleged that the tobacco producer owed him $585.82. Among other defenses the defendant Aponte alleged that more or less at the termination of the contract the plaintiff had sent a letter showing a liquidation of accounts and that the defendant by calling, might obtain a check of $84.86. The plaintiff maintained that this letter was not binding on him, inasmuch as the defendant never accepted the liquidation and that such liquidation was necessary, as there could be no fixation of prices without the consent of the debtor. The court held that the contract did not call for an acceptance and that the facts pointed to a liquidation of the accounts as we understand it, wherein *70the plaintiff owed the defendants the sum of $84.86 aforesaid. The court in deciding against plaintiff also pointed out that neither of the parties presented the liquidations; in other words, the hooks or facts.
We feel bound to conclude that when a plaintiff in a mutual account writes a letter showing a balance in favor of the opposite party, he can not without a clearer showing recover. The very fact that the defendant Aponte was asking more than the amount offered, would tend to show that he was not in the debt of the plaintiff. While the plaintiff may have made out a prima facie ease of indebtedness, yet given the letter, the court had a right to doubt whether he had not the burden of showing an existing indebtedness. As we feel bound to hold that the plaintiff did not make out a full case as held by the court below, we find it unnecessary to consider the other error or errors alleged by the appellant.
We regret in this case, as we have in a number of others, that the appellee filed no brief to aid the court in the consideration of the case.
The defendants also appealed, but as they filed no brief we agree with the plaintiff and appellee that the said appeal should be dismissed.